COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-194-CV
 
PATRICIA
HARRIS, INDIVIDUALLY                                         APPELLANT
AND AS PERSONAL
REPRESENTATIVE 
OF THE ESTATE OF HARVEY
HARRIS, 
DECEASED
 
                                                   V.
 
ARLINGTON
MEMORIAL HOSPITAL                                           APPELLEE
 
                                               ----------
            FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Agreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED:  August 6, 2009




[1]See Tex. R. App. P. 47.4.